Appellant complains in his motion for a rehearing of the severity of the verdict, which was the maximum allowed under the law. Mr. BRANCH, in his Penal Code, p. 334, Sec. 655, says:
"When the verdict has received the approval of the trial court, and the punishment imposed is within the limits prescribed by the statute, it will not ordinarily be held excessive on appeal," citing many cases.
The jury saw fit to impose the maximum penalty herein, and we are unable to change the same; nor do we see any reason for setting the same aside. There are other State agencies whose prerogatives might cause them to entertain such a complaint, but such power does not lie in this Court.
We think the original opinion herein has discussed the salient points of this appeal, and correctly decided the same.
The motion is therefore overruled.